Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 28, 2016

The Court of Appeals hereby passes the following order:

A17A0581. CESAR CANO ESQUIVEL v. THE STATE.

      Cesar Esquivel appeals from the trial court’s June 30, 2016 order denying his
Motion to Modify Sentence and Apply the Rule of Lenity. Esquivel filed both an
application for discretionary review, Case No. A17D0003, and this direct appeal,
seeking review of the same trial court order.
      We denied Esquivel’s discretionary application in Case No. A17D0003 on
August 24, 2016. Because that denial was an adjudication on the merits, the doctrine
of res judicata bars this direct appeal. See Northwest Social & Civic Club, Inc. v.
Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App.
258, 260-261 (1) (649 SE2d 313) (2007). This appeal is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            11/28/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.